       Case 3:17-cv-01377-SDD-EWD              Document 55-1       07/26/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

LEVELL H. DOUGHTY                                  :        CIVIL ACTION

                                                   :        NO. 17-1377
VERSUS
                                                   :        JUDGE SHELLY D. DICK

JAMES LEBLANC, ET AL                               :
                                              MAGISTRATE JUDGE
                                               ERIN WILDER-DOOMES
******************************************************************************
             MEMORANDUM IN SUPPORT OF MOTION TO RETAIN
                          DOCUMENTS UNDER SEAL

MAY IT PLEASE THE COURT:

       The moving parties, Defendants, Secretary James LeBlanc, Dr. Raman Singh, Dr. Preety

Singh, Wanda Dupuy, and Elizabeth Britton, respectfully urge this Honorable Court for all

documents filed under seal in this suit be maintained under seal, as said documents are not public

records, and are confidential autopsy records of deceased persons. As such, in the interest of

protecting the privacy of those persons, defendants respectfully request that records previously

filed under seal in this suit be maintained under seal.

       WHEREFORE, defendants respectfully request that all records filed in this suit under

seal be maintained under seal.

                                                       Respectfully submitted,

                                                       JEFF LANDRY
                                                       ATTORNEY GENERAL

                                               BY:       /s/ Jeffery A. “Beau” Wheeler, II_______
                                                       Jeffery A. “Beau” Wheeler, II (#37546)
                                                       Assistant Attorney General
                                                       Louisiana Department of Justice
                                                       Litigation Division, Civil Rights Section

                                                  1
       Case 3:17-cv-01377-SDD-EWD             Document 55-1       07/26/19 Page 2 of 2




                                                    1885 North Third Street, 4th Floor
                                                    Post Office Box 94005
                                                    Baton Rouge, Louisiana (70804-9005)
                                                    Telephone:    225-326-6300
                                                    Facsimile:    225-326-6495
                                                    E-mail:       WheelerJ@ag.louisiana.gov
                                                    Attorney for Defendants

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 26th day of July 2019, I electronically filed the
foregoing using the court’s CM/ECF System. Notice of this filling will be sent to all parties who
participate in electronic filing by operation of the court’s electronic filing system to.

Levell Doughty
Through his Counsels of Record:

Joseph J. Long (# 25968)
Attorney At Law
251 Florida Street, Suite 308
Baton Rouge, Louisiana 70801
(225) 343-7288 telephone
(225) 267-5664 facsimile
Email: josephjlong@juno.com

Carmen T. Hebert (# 33179)
Carleton Loraso & Hebert, LLC
445 North Blvd., Ste. 625
Baton Rouge, LA 70802
(225) 282-0602 telephone
(877) 443-9889 facsimile
Email: chebert@clandh.com

John R. Whaley (# 25930)
Whaley Law Firm
3112 Valley Creek Drive, Suite D
Baton Rouge , LA 70808
225-302-8810
Fax: 225-302-8814
Email: jrwhaley@whaleylaw.com
                       _____/s/ Jeffery A. “Beau” Wheeler, II_______
                           Jeffery A. “Beau” Wheeler, II (#37546)
                                 Assistant Attorney General


                                                2
